J-A03002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARK          SYLVESTER                AND      IN THE SUPERIOR COURT OF
ALVERA    SYLVESTER, HUSBAND           AND            PENNSYLVANIA
WIFE

                        Appellants

                   v.

ALVIN ZIEGLER SNOW REMOVAL AND
ALVIN ZIEGLER

                        Appellees                   No. 1110 EDA 2021


                Appeal from the Order Entered April 6, 2021
              In the Court of Common Pleas of Monroe County
                     Civil Division at No.: 2933-CV-2019


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                             FILED JULY 6, 2022

     Appellants Mark Sylvester (“Mr. Sylvester”) and Alvera Sylvester

(“Mrs. Sylvester”), husband and wife, appeal from the April 6, 2021 order of

the Court of Common Pleas of Monroe County (“trial court”), which granted

summary judgment in favor of Appellees Alvin Ziegler Snow Removal and

Alvin Ziegler (“Mr. Ziegler”) and dismissed Appellants’ negligence complaint.

Upon review, we affirm.

     Unless otherwise specified, the facts of this case come from the trial

court’s April 6, 2021 opinion.      See Trial Court Opinion, 4/6/21, at 1-5.

Briefly, on April 12, 2019, Appellants filed a complaint sounding in

negligence against Appellees.       On January 9, 2020, they amended the

complaint, alleging that Mr. Sylvester was injured by snow and ice falling
J-A03002-22



from the roof of Building No. 7 when he was leaving work at the Tobyhanna

Army Depot (“Depot”) on March 2, 2018. Amended Complaint, 1/9/20, at

¶ 8.   Specifically, Appellants alleged that Mr. Sylvester “was suddenly and

forcefully, without warning, hit with a large and heavy amount of snow and

ice falling from the roof of Building 7,” knocking him from his feet and

striking him directly in the right eye. Id. at ¶¶ 8-9. As a result, Appellants

alleged that Mr. Sylvester “suffered serious and permanent injuries,

including, inter alia, a detached retina requiring surgical repair, and

permanent loss of vision.” Id. at ¶ 14. Appellants alleged that Appellees

were liable for Mr. Sylvester’s injuries because they were negligent in failing

to clear the snow and ice from the roof in a timely manner and thus allowed

the same to accumulate for an unreasonable amount of time.1 Id. at ¶¶ 11-

12. Thus, according to Appellants’ allegations, Appellees’ action or inaction

created an increased risk of harm to persons lawfully present at the Depot

that day. Id. at ¶ 13.

       On April 13, 2020, Appellees filed an answer, denying the averments

of the amended complaint and asserting new matter.         On April 20, 2020,

Appellants replied to Appellees’ new matter.     On June 11, 2020, Appellees

moved for summary judgment, as a matter of law, against Appellants,

claiming that Mr. Sylvester’s injury occurred during an ongoing snowstorm.

____________________________________________


1Separately, Mrs. Sylvester brought an action for loss of consortium against
Appellees.



                                           -2-
J-A03002-22



They further claimed that, because of the active storm, a reasonable period

of time within which they were expected to clear the snow and ice could not

have expired. Thus, according to Appellees, they did not owe a duty to Mr.

Sylvester to clear the snow and ice from the roof of Building 7 during the

active storm. Based on this argument, Appellees noted that Mr. Sylvester

was not entitled to relief.

      On April 6, 2021, the trial court granted Appellees’ summary judgment

motion, concluding that, because Pennsylvania law permits landowners a

“reasonable time” to remove dangerous snow and ice following a severe and

ongoing storm, Appellees could not have been expected to clear the snow

and ice from the roof of Building 7 by the time Mr. Sylvester was injured.

Trial Court Opinion, 4/6/21, at 5-8. In so doing, the court recounted:

      Mr. Sylvester testified in his deposition that he left his house on
      March 2, 2018 at 6 a.m. to drive to work. There was no snow on
      the road during his 45-minute commute to the Depot. When he
      arrived at his workplace, Building No. 7 at the Depot, he had no
      difficulty walking from his truck to the building in the light snow
      that had accumulated on the ground.

      During the workday, heavy snow piled up, and five of the seven
      employees in Mr. Sylvester’s building went home early due to
      the increasingly dangerous road conditions.        Mr. Sylvester
      testified that he “should have did the smart thing and went
      home at half the day. I wish I did that now, but I didn’t.” At the
      end of his shift at 5:00 [p.m.], Mr. Sylvester and the other
      remaining employee attempted to leave the building, but were
      not able to open the door “more than an inch” because it was
      blocked by snow. He used an ice chopper to push some of the
      snow out of the way, got his arm out “and it took a long time,
      but I finally got it where we could get the door open enough to
      get ourselves through the door.” Before leaving through that
      door, they had attempted to get out through the bay of the


                                     -3-
J-A03002-22


     building adjoining theirs, but that door was completely blocked
     by snow that had fallen off the roof, and it would not open at all
     despite their best efforts.

     When Mr. Sylvester and his coworker were finally able to leave
     the building, it was still snowing. The parking area had not been
     cleared, but the road had been plowed.          While they were
     descending the three or four steps from the building to the
     ground, the two men heard a noise which Mr. Sylvester knew to
     be snow falling off the roof. He looked up to see where the noise
     was coming from, and was struck and knocked down by ice and
     snow falling from the roof. He testified that he couldn’t say for
     sure whether there had been snow or ice on the roof before the
     March 2 snowstorm.

     After he walked to his car, Mr. Sylvester was not able to leave
     the Depot because Route 380 was impassible—there were
     several wrecks, and it was still snowing. At that time, Mr.
     Sylvester went back into the Depot and slept in Building No. 7,
     although the two men struggled to be able to open the door
     again due to the heavy buildup of snow.

     According to the CompuWeather report, 20 inches of snow fell on
     March 2, 2018, with snowfall occurring from 3:45 a.m. until
     between 5:30 and 6:30 p.m. Before March 2, snow had not
     fallen since at least February 24, 2018.

     At the time of the incident, [Appellees] had a contract with the
     Depot under which [they] performed ice and snow removal on
     the Depot premises. The contract provided:

           Snow and ice removal services throughout
           Tobyhanna Army Depot (TYAD), Tobyhanna, PA
           18466.   Contractor shall provide all supervision,
           labor equipment and materials necessary for
           performance of all operations in connection with the
           removal of snow and ice from various sites in the
           secure, unsecure and roof areas throughout
           Tobyhanna Army Depot (TYAD) on an as needed
           basis. Year period of performance 01 October 2017
           through 30 September 2018.        Services shall be
           performed in accordance with the performance work
           statement.



                                   -4-
J-A03002-22


     Alvin Ziegler testified during his deposition that on March 2,
     2018, fourteen of his employees worked to remove snow at the
     Depot, which was their only job for the day. [Mr.] Ziegler did
     not have sufficient manpower to inspect the roofs of buildings at
     the Depot on March 2, due to the heavy snow. He would have
     had to hire 250-300 people to adequately clear all the Depot
     roofs given the severity of the storm. [Mr. Ziegler] began at
     7:00 a.m. and worked approximately eight and a half hours,
     before deciding that further attempts at snow removal were
     “futile” and sending his employees home.


Trial Court Opinion, 4/6/21, at 2-5 (record citations omitted) (sic).

Appellants appealed.   Both Appellants and the trial court complied with

Pa.R.A.P. 1925.

     On appeal, Appellants present three issues for our review, which we

reproduce verbatim:

     [I.] Whether the trial court abused its discretion and committed
     an error of law failing to conclude that there was a duty
     incumbent upon Appellees when evidence showed Appellees
     were aware that snow and ice tended to fall off of the roof where
     [Mr. Sylvester] was injure, and cause damage.

     [II.] Whether the court abused its discretion and committed an
     error of law by granting Appellees’ motion for summary
     judgment and concluding that Appellee[s were] not required to
     remove ice and snow from the roof during an ongoing storm
     when Appellees were working on location performing snow and
     ice removal during said active storm.

     [III.] Whether the court abused its discretion and committed an
     error of law by granting Appellees’ motion for summary
     judgment and determining that the hills and ridges doctrine
     applied to the facts of this case.




                                   -5-
J-A03002-22



Appellants’ Brief at 4 (unnecessary capitalization omitted).2

       At the core, Appellants challenge the trial court’s conclusion that

Appellees did not owe Mr. Sylvester a duty to clear snow and ice from the

roof of Building 7 during an active snowstorm because Pennsylvania law

affords landowners a reasonable amount time to remove snow and ice.

       Our standard of review of an order granting summary judgment is

well-settled.

       [We] may disturb the order of the trial court only where it is
       established that the court committed an error of law or abused
       its discretion. As with all questions of law, our review is plenary.

       In evaluating the trial court’s decision to enter summary
       judgment, we focus on the legal standard articulated in the
       summary judgment rule. See Pa.R.C.P. No. 1035.2. The rule
       [provides] that where there is no genuine issue of material fact
       and the moving party is entitled to relief as a matter of law,
       summary judgment may be entered. Where the nonmoving
       party bears the burden of proof on an issue, he may not merely
       rely on his pleadings or answers in order to survive summary
       judgment. Failure of a non-moving party to adduce sufficient
       evidence on an issue essential to his case and on which he bears
       the burden of proof establishes the entitlement of the moving
       party to judgment as a matter of law. Lastly, we will review the
       record in the light most favorable to the nonmoving party, and
____________________________________________


2 Based on our disposition of this appeal, we need not address separately
Appellants’ first two issues.      Nonetheless, as Appellees observe, see
Appellees’ Brief at 27, Appellants’ first two issues are devoid of any legal
authority, in violation of Pa.R.A.P. 2119(b). It is well-established that the
failure to develop an argument with citation to, and analysis of, pertinent
authority results in waiver of that issue on appeal. Giant Food Stores, LLC
v. THF Silver Spring Development, L.P., 959 A.2d 438, 444 (Pa. Super.
2008) (holding that failure to support an argument with citation to authority
results in waiver), appeal denied, 972 A.2d 522 (Pa. 2009).



                                           -6-
J-A03002-22


      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(citation omitted; brackets in original).

      Pennsylvania law burdens a plaintiff on a negligence claim to

successfully establish the proverbial four elements: “(1) a duty or obligation

recognized by law; (2) a breach of that duty; (3) a causal connection

between the conduct and the resulting injury; and (4) actual damages.”

Estate of Swift by Swift v. Northeastern Hosp., 690 A.2d 719, 722 (Pa.

Super. 1997), appeal denied, 701 A.2d 577 (Pa. 1997).         “The burden of

proving the existence of negligence rests upon the party who has asserted

it.” Schmoyer by Schmoyer v. Mexico Forge, Inc., 649 A.2d 705, 707

(Pa. Super. 1994). “The mere fact that an accident has occurred does not

entitle the injured person to a verdict.    A plaintiff must show that the

defendant owed a duty of care, and that this duty was breached.” Rauch v.

Mike-Mayer, 783 A.2d 815, 824 n.8 (Pa. Super. 2001) (internal citations

omitted), appeal denied, 793 A.2d 909 (Pa. 2002).

      Section 324(A) of the Restatement (Second) of Torts imposes, inter

alia, a duty on a defendant to third parties when the defendant has

“undertaken” an obligation to provide certain services.

      One who undertakes, gratuitously or for consideration, to render
      services to another which he should recognize as necessary for
      the protection of a third person or his things, is subject to
      liability to the third person for physical harm resulting from his
      failure to exercise reasonable care to protect his undertaking, if



                                      -7-
J-A03002-22


              (a) his failure to exercise reasonable care increases
              the risk of such harm, or
              (b) he has undertaken to perform a duty owed
              by the other to the third person, or
              (c) the harm is suffered because of reliance of the
              other or the third person upon the undertaking.

Restatement (Second) of Torts § 324(A) (emphasis added);3 see Cantwell

v. Allegheny Cnty., 483 A.2d 1350, 1353 (Pa. 1984) (concluding that

Section 324(A) correctly states Pennsylvania law). Applying Section 324A,

our Supreme Court has stated that “[i]t is not the contract per se which

creates the duty; it is the law which imposes the duty because of the nature

of the undertaking in the contract.” Farabaugh v. Pa. Tpk. Comm’n, 911

A.2d 1264, 1283 (Pa. 2006) (citation omitted).             Therefore, in analyzing

whether a defendant undertook a legal duty under Section 324A, we look at

the specific contractual obligations or particular undertakings that the entity

agreed to perform. See Beury v. Hicks, 323 A.2d 788 (Pa. Super. 1974)

(utility provider undertook duty to maintain trees around its power lines by

doing so for 24 years).         Thus, pursuant to Section 324A, an entity that

assumes a landowner’s responsibility to remove snow and ice from its roads

and walkways has a duty toward invitees to exercise reasonable care in that

undertaking. See Hoffmaster v. Cty. of Allegheny, 550 A.2d 1023, 1026

(Pa.   Cmwlth.     1988)     (holding    township   that   had   assumed   county’s

____________________________________________


3Appellants do not identify the subsection of Section 324A that would apply
sub judice.



                                           -8-
J-A03002-22



responsibility to remove snow and ice from county roads pursuant to a

contract could be held liable for negligence under Section 324A); cf. Barnes

v. Alcoa, Inc., 145 A.3d 730, 737 (Pa. Super. 2016) (finding no evidence

that defendant was liable for snow removal under Section 324A when

testimony established that defendant’s subsidiary company, not defendant,

had undertaken removal of snow and ice from parking lot).

      Here, the evidence is uncontroverted that Appellees undertook or

assumed the Depot’s duty to its invitees to remove snow and ice under

Section 324A(b).    Therefore, under Section 324A(b), Appellees owed the

same duty to exercise reasonable care in performing snow and ice removal

as the Depot vis-à-vis third parties.   As the trial court aptly noted, there

exists a seminal case in this jurisdiction where a plaintiff was injured by

snow and ice falling from a roof. In Hutchison v. Montgomery Ward &

Co., 70 A.2d 838 (Pa. 1950), the plaintiff was walking on Main Street in

Butler, Pennsylvania, at 2:00 p.m. on December 29, 1945, during a thawing

temperature, when “snow and ice, perhaps a bushel in quantity, fell upon

[the plaintiff] from the roof of the building occupied by the defendant.”

Hutchison, 70 A.2d at 838-39.       Eventually, a jury found in favor of the

plaintiff, but the trial court entered judgment non obstante veredicto in favor

of the defendant.     Following the plaintiff’s appeal, our Supreme Court

affirmed the entry of judgment in the defendant’s favor.     In so doing, the

Court explained:
      To permit a recovery under these circumstances would be to
      hold that the owner or occupier of a property must prevent

                                     -9-
J-A03002-22


       falling ice and snow at his peril. No Pennsylvania case has been
       cited, however, to support such a proposition. Our law imposes
       no absolute duty on an owner or occupier of property to
       keep his premises free from ice and snow at all times. The
       question is not one of safety but of negligence. As recognized by
       this Court . . . Gutters along the edges of eaves will clog up from
       ice and snow and overflow under certain weather conditions.
       This is inherent in the nature of eaves and gutters, just as it is in
       roofs without them, and their maintenance could not ordinarily
       be held negligent.       To charge the owner or occupier with
       culpability in such a case it must not only appear that the
       condition existed for so long a time as to visit him with
       knowledge of it, but must also appear that the danger was
       sufficiently obvious that he should have realized that someone
       might be injured because of it. Clearly the mere fact that snow
       or ice fell from the roof is not of itself sufficient proof of
       negligence.     It was incumbent on appellant to show some
       unusual condition existing before the accident that would lead
       appellee, through its employees, in the exercise of reasonable
       and ordinary care, to believe that additional precautions were
       required.


Id. at 840 (citations omitted) (emphasis added).            The Supreme Court

concluded that “the presence of snow on the roof of the building occupied by

[the defendant] was not caused by any act or omission on its part, but was a

natural phenomenon incident to our climate.” Id.

       Moreover, in slip-and-fall cases factually distinguishable from this

case,4 we have fleshed out the contours of liability a landowner faces as a

____________________________________________


4 The cases applied the hills and ridges doctrine, which “is a long standing
and well entrenched legal principle that protects an owner or occupier of
land from liability for generally slippery conditions resulting from ice and
snow where the owner has not permitted the ice and snow to unreasonably
accumulate in ridges or elevations.” Collins v. Philadelphia Suburban
Development Corporation, 179 A.3d 69, 72 (Pa. Super. 2018); accord
Morin v. Traveler’s Rest Motel, Inc., 704 A.2d 1085, 1087 (Pa. Super.
(Footnote Continued Next Page)


                                          - 10 -
J-A03002-22



result of injury caused to another by snow and ice on his or her property. In

Rinaldi v. Levine, 176 A.2d 623 (Pa. 1962), our Supreme Court explained

that “[t]here is no absolute duty on the part of a landowner to keep his

premises and sidewalks free from snow and ice at all times.                   These

formations are natural phenomena incidental to our climate.” Rinaldi, 176

A.2d at 625.     Additionally, it is settled that a landowner’s duty to remove

snow and ice is triggered only “a reasonable time after” the landowner

becomes aware of the dangerous conditions created by the snow and ice.

Id. (emphasis added); see also Carrender v. Fitterer, 469 A.2d 120, 124-

25 (Pa. 1983) (explaining that a landowner has a duty to protect invitees

from unknown, unforeseeable hazards on the premises, but not from

hazards which are known or obvious to the invitees).

      In Biernacki v. Presque Isle Condominiums Unit Owners Ass’n,

Inc., 828 A.2d 1114 (Pa. Super. 2003), we explained that an owner or

occupier of land has a duty to remove a dangerous condition caused by snow

or ice within a reasonable time after receiving notice of that condition.

Biernacki, 828 A.2d at 1116 n.1.               There, the plaintiff slipped and fell

(Footnote Continued) _______________________

1997). Under the hills and ridges doctrine, an owner of land is protected
from liability for “generally slippery conditions resulting from ice and snow
where the owner has not permitted the ice and snow to unreasonably
accumulate in ridges or elevations.” Collins, 179 A.3d at 72 (citations
omitted). However, “proof of hills and ridges is not required when the
hazard is not the result of a general slippery condition prevailing in the
community, but of a localized patch of ice.” Harmotta v. Bender, 601 A.2d
837, 842 (Pa. Super. 1992) (citations omitted).



                                         - 11 -
J-A03002-22



between parked cars in the parking lot of the condominium she leased. On

appeal, we affirmed the grant of summary judgment in favor of the

defendant, concluding that it would be totally unreasonable to require the

defendant to clear snow from a parking lot by 7:45 a.m. the morning after a

snowfall had occurred overnight. Id. at 1117.

      Relatedly, in Collins, we affirmed the grant of summary judgment in

favor of the defendant, concluding that “a landowner has no obligation to

correct the conditions until a reasonable time after the winter storm has

ended.” Collins, 179 A.3d at 75. We noted that it was undisputed that the

plaintiff “slipped and fell on ice/snow during an active blizzard; that is, at a

time when ‘generally slippery conditions’ prevailed in the community.”

Collins, 179 A.3d at 75 (citation omitted).        Thus, we explained that the

defendant “had no duty to remove the ice and snow, which began at

approximately 8:30 a.m., from the sidewalk at the time [the plaintiff] fell

between 1:30 p.m. and 2:00 p.m., particularly in light of the fact that the

blizzard was still occurring at this time.” Id. (citation omitted).

      With   the   foregoing   principles   in   mind,   we   conclude   that   the

reasonableness standard enunciated in the slip-and-fall cases applying the

hills and ridges doctrine is equally applicable to the case sub judice. As the

trial court reasoned:

      [U]nder Pennsylvania law a landowner is given a reasonable time
      to clear public areas, at least while the storm is continuing as it
      was here. Mr. Sylvester could not get out of the door because of
      deep snow. The roads had been plowed, but the waist-deep
      snow in the parking area had not. The heavy storm, which,

                                     - 12 -
J-A03002-22


      according to [weather] reports, deposited over twenty inches of
      snow, had resulted in Route 380 becoming impassible, so that
      Mr. Sylvester had to stay overnight in his workplace.

      It would be unreasonable to impose liability on [Appellees] for
      not removing snow from the rooftops of the Depot during this
      severe, ongoing storm.       Because Pennsylvania courts allow
      landowners a “reasonable time” to remove dangerous snow and
      ice, [Appellees could not] have been expected to clear the snow
      from the roof of Building 7 by the time Mr. Sylvester was hurt.


Trial Court Opinion, 4/6/21, at 7-8. Mr. Sylvester suffered an injury during a

severe and active snowstorm, dumping approximately 20 inches of snow.

During such circumstances and, especially when the storm was active, it

would have been totally unreasonable to require Appellees to clear snow and

ice from the roof of Building 7.    Thus, upon careful review of the entire

record, viewed in the light most favorable to Appellants as the non-moving

party, we must agree with the trial court’s conclusion that Appellants failed

to make out a prima facie case for negligence, as Appellees did not owe a

duty to Mr. Sylvester to clear snow and ice from the roof of Building 7 during

an ongoing storm.     Accordingly, the trial court did not err in granting

Appellees’ motion for summary judgment.

      Finally, to the extent Appellants argue that the trial court erred in

extending the holding of cases involving the hills and ridges doctrine, we

disagree. The trial court did not apply per se the hills and ridges doctrine,

as employed in slip-and-fall cases, to this case where snow and ice falling

from the roof of Building 7 caused Mr. Sylvester’s injury. On the contrary,

the trial court simply borrowed the reasonableness standard from those


                                    - 13 -
J-A03002-22



cases to explain that an owner of land does not owe a duty to clear

dangerous snow and ice until a reasonable time after a snowstorm ends.

See   Trial   Court   Opinion,   4/6/21,   at   7   (“The   same   standard   of

reasonableness applies, whether the snow to be removed is on the ground

or on the roof.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/06/2022




                                     - 14 -